Opinion by
Mb. Justice McCollum,
The testator bequeathed to his daughter Mary $1,000 to be invested in property two years after his death; to his daughter Phoebe $1,000 to be paid to her two years after Mary’s dowry became due, and to his daughter Amelia $1,000 to be paid to her two years after Phoebe’s dowry became due. In the paragraph relating to his bequest to Mary he said, “ if she should die before her husband James H. Allen, the above legacy is to go to her second son Joseph W. Allen.” In the sixth paragraph of his will he devised the farm he lived on to his son James, with the instruction that he should not sell or dispose of it while his sisters Phoebe and Amelia remained single or unmarried. In the same paragraph, he devised to James a house and lot, in *176Sharon, Mercer county, Pa., “ which he, James, has the privilege to sell for the payment of the within legacies which he is to pay.” The seventh paragraph of the will is as follows: “ Should any of my said daughters die before they receive their dowries, in such case James shall be exempted from the payment thereof.” The testator died on March 15, 1891, and his daughter Mary died on May-28, 1891, or more than one year and nine months before she would have been entitled to the legacy if living.
It seems clear to us upon consideration of the whole will that the testator never intended his daughters should receive the legacies bequeathed to them except on the condition of their surviving the period designated for payment. This is plainly shown in the same paragraph of the will in which there is not the slightest ambiguity. The result and necessary consequence of this plain intention is that the legacies did not vest in the daughters previous to the time fixed for the payment of them. We concur therefore in the conclusions reached by the learned court below and in the reasons assigned for them. We cannot profitably add anything to the opinion of the learned judge of said court in which all questions raised in the case are satisfactorily discussed, and the cases which sustain the conclusions reached are cited.
Decree affirmed and appeal dismissed- at the costs of the appellant.